Citation Nr: 1527794	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) for the period from May 6, 2013 to June 30, 2013.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in May 2013 of the Department of Veterans Affairs (VA) Education Center (EC) in St. Louis, Missouri.


FINDINGS OF FACT

1. In November 2012, the Veteran was notified by VA that he was eligible to receive VRAP benefits for a full-time program of education or training. 

2. In June 2013, the certifying official of Business Industrial Resources Training Center (BIR) informed VA that the Veteran's 4 credit hour enrollment for May 6, 2013 to June 30, 2013 was considered full-time for that term at that school.


CONCLUSION OF LAW

The criteria to receive VA educational assistance benefits under VRAP the period of May 6, 2013 to June 30, 2013 were met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014.  See http://benefits.va.gov/VOW/education.asp.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether he is eligible for VRAP benefits is warranted.

VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA)); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.  

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants did not receive benefits for any time period during which the training dropped below full-time status.  Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation.  Certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance. 

In this case, the EC certified that the Veteran was eligible for benefits for the CNC machine tool technology program in a November 2012 letter and approved courses taken at BIR.  The letter emphasized to the Veteran that he must "maintain enrollment as a full-time student in order to receive benefits."  There was no explanation or limitation set forth regarding the definition of "full-time student."  The Veteran received VRAP education benefits for training at BIR for the periods from December 3, 2012 through January 27, 2013 (listed as 5 semester hours), from January 28, 2013 through March 17, 2013 (listed as 4 semester hours), and from March 18, 2013 through May 5, 2013 (listed as 10 semester hours).  When the enrollment certification for May 6, 2013 through June 30, 2013 was received, listing 4 semester hours, the EC calculated this as equivalent to 9 semester hours based on the length of the term.  As this was less than the equivalent of 12 semester hours, or full-time, VRAP benefits were denied for this time period.   

In email exchanged with BIR in June 2013, the school Director, and the certifying official, noted that traditionally schools which measured progress toward graduation in semester hours considered 24 semester hours annually to be a full-time load.  BIR further explained that their academic year consisted of 7 terms, and 6 terms were considered a full academic year, such that 4 credits per term was full time.  The school provided a break-down which explained that 4 or more credits in a term was considered full-time, 3 credits was considered 3/4 time, 2 credits was considered half time, and 1 credit per term was considered less-than-half time.  However, the EC disagreed, asserting that clock hours per week and clock hours per term were more properly used to conclude that, for the short term in question, the Veteran's 4 credit hours were more equivalent to 9 semester hours, less than full-time.   

The Board concludes that based upon the information provided by the school officials, the Veteran was considered a full-time student from May 6, 2013 to June 30, 2013.  While it is unclear as to the exact number of clock hours the Veteran had during the time periods in question, the school provided a clear explanation for how they calculated full-time enrollment based on their academic year of 7 terms.  Further, the Board notes that certification by an official of a college or university that attendance is full-time according to the institution's standards is sufficient to establish full-time attendance.  See M21-1MR, Part ix, Subpart I, Chapter 6 (C) (22)(e). 

Resolving reasonable doubt in the Veteran's favor, entitlement to education benefits under the VRAP for the period from May 6, 2013 to June 30, 2013, is granted.  See 38 U.S.C.A. § 5107. 


ORDER

Entitlement to educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP) for the period from May 6, 2013 to June 30, 2013.is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


